Citation Nr: 0031823	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-08 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective September 
23, 1998.  

At a personal hearing before the undersigned Veterans Law 
Judge in October 2000, it appears that the veteran may have 
been raising a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This issue has not been adjudicated by the RO 
and is referred for appropriate development.  

Also at the hearing, the veteran indicated that he had 
recently relocated to Florida and provided a new address.  If 
the veteran wishes to have his file transferred to a RO in 
Florida, he should inform the New York RO accordingly.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD results in disability analogous to 
(but no greater than) findings of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
CONCLUSION OF LAW

The criteria for a 50 percent rating for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 5102, 5103, 5107, 
1155 (West 1991& Supp. 2000; Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000); 114 Stat. 2096); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  His awards and 
decorations include the Combat Infantryman Badge, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and a Silver Star.  

The veteran filed a claim for service connection for PTSD 
that was received by the RO on September 23, 1998.  

In a November 1998 statement, the veteran's spouse related 
that the veteran had nightmares after returning from Vietnam.  
He would wake up trying to hit people.  He would call out for 
friends and look for them.  He has always had difficulty 
sleeping and often woke up in a sweat.  He developed a drug 
problem while he was in Vietnam and had always tried to stop.  
His mother had told her that he behaved very differently when 
he returned from Vietnam.  He seemed strange and was easily 
agitated.  He worked for many years for the railroad and he 
liked the job because he worked alone and at night.  He was a 
very depressed person and isolated himself from others.  He 
often displayed violent behavior.  She wished him to be the 
person he was before he left for Vietnam.  

At a VA general medical examination in November 1998, the 
veteran was diagnosed with AIDS, retinitis, skin 
folliculitis, status post aortic valve replacement for aortic 
valve stenosis, and PTSD.  
At a VA psychiatric examination in November 1998, the veteran 
reported that he experienced extensive combat exposure in 
Vietnam and witnessed multiple highly traumatic events.  
After service, he had worked for a railroad company for 22 
years.  He retired approximately two years prior due to 
medical problems.  He had become a heroin addict in service, 
and abused drugs until 1985.  He attended a rehabilitation 
program which helped him kick the habit.  In 1991, he 
developed a seizure disorder, and in 1996, he was diagnosed 
with AIDS.  At present, the veteran complained of feeling 
withdrawn, isolated, and unable to have much intimacy.  He 
felt emotionally unresponsive, but often felt very angry and 
had a short fuse.  In addition, he often felt paranoid and 
suspicious towards others, and depressed.  He reported poor 
sleep and difficulties tolerating any social situations.  He 
feared being in crowds and was unable to attend meetings 
outside his therapeutic activities.  

Upon mental status evaluation, the veteran was well-groomed 
and cooperative.  He was somewhat withdrawn but responsive to 
the interviewer.  He was fully alert and oriented.  He was 
not acutely psychotic.  He did not present any delusions or 
hallucinations.  His thought process was not disordered.  He 
had not engaged in inappropriate behavior and denied suicidal 
or homicidal ideas, thoughts or plans.  He acknowledged 
feeling depressed and was somewhat dysphoric during the 
examination.  He also experienced considerable obsessive and 
ritualistic behaviors for which he had no explanation.  He 
denied panic attacks.  There was some mild memory loss.  He 
experience multiple occasions of flashbacks in the past, but 
they had stopped.  He continued to have nightmares with some 
frequency and he became very upset when he had to revisit 
situations that would remind him of Vietnam.  He reported 
increased arousal, an exaggerated startle response, and 
diminished interest in significant activities.  He felt 
detached and estranged from others.  He also had difficulty 
concentrating.  PTSD was diagnosed.  His Global Assessment of 
Functioning (GAF) score was 51.  

VA progress notes, dated from March 1998 to September 1999, 
indicate that the veteran was treated for various physical 
conditions including retinitis, heart problems, AIDS, and a 
seizure disorder.  

VA progress notes, dated from March 1998 to September 1999, 
indicate that the veteran was seen in the Mental Health 
Clinic for counseling related to his PTSD.  In May 1998, it 
was noted that the veteran had worked for the railroad for 22 
years until he received a medical disability retirement due 
to increasing health problems related to his HIV status.  In 
addition, six weeks prior he had a heart valve replacement.  
He remarked that he had an explosive personality and would 
often get into fights or frighten people with his loud voice.  
His spouse felt he was too severe with their son and at times 
he did not speak to his wife for several days.  He admitted 
to having bad dreams and poor sleep.  He indicated that he 
had no friends and was depressed.  In June and July 1998, he 
discussed issues related to his anger and explosive behavior.  
In September 1998, it was noted that his PTSD and depressive 
symptoms were clinically stable.  His GAF was 50.  In October 
1998, he complained of social isolation outside his immediate 
family.  

In March 1999, the veteran related that he was doing alright.  
He had no significant change in his anxiety or depression.  
He continued to experience episodic intrusive thoughts or 
nightmares, but they had not been too severe lately.  He 
denied extreme depression, hopelessness, or suicidal 
ideation.  In May 1999, he was tense and nervous because both 
his parents were sick and he had to take care of them at 
times.  He was dysthymic but not severely depression.  The 
medication had reduced his agitation and anxiety.  In June 
1999, he spoke of his strained relationship with his spouse.  
However, he was otherwise doing well and seemed to be more 
socially active.  PTSD therapy was going well and his 
symptoms were stable.  In July and August 1999, it was noted 
that his mother had become very ill and he became disturbed 
about his emotional numbing.  His war nightmares and 
intrusive memories had worsened.  

At a personal hearing before a hearing officer at the RO in 
August 1999, the veteran testified that he was easily 
agitated.  He was always anxious and tended to isolate 
himself from others.  He had difficulty sleeping and 
participated in therapy to control his anger.  He retired 
from his job with the railroad due to physical disabilities.  
He often had nightmares about his experiences in Vietnam.  He 
occasionally attended church but did not have any hobbies or 
interests.  He sat at home all day except when he picked his 
son up from school.  He had little contact with co-workers in 
his position with the railroad and he worked there for more 
than 20 years.  

At a VA psychiatric examination in October 1999, the veteran 
reported that he saw extensive, very violent, and troubling 
combat during his tour of duty in Vietnam.  After service, he 
worked in a ship yard and then as a car inspector for a 
railroad.  He continued in this job until 1996 when he had an 
aortic valve replacement and was diagnosed with AIDS.  At 
that time, he retired on medical disability.  He related that 
he experienced symptoms of PTSD, including isolation, marital 
discord with rage and anger, emotional lability, insomnia, 
and flashbacks.  He was treated with medication, but the 
symptoms persisted.  He denied severe depression, suicidal 
ideation, appetite disturbance, or other symptoms associated 
with a major depression.  There were no psychotic symptoms.  
Upon mental status evaluation, the examiner noted that the 
veteran was slightly disheveled but cooperative.  His speech 
was of normal rate and rhythm.  His affect was full range, 
and his mood was neutral.  There was no gross thought 
disorder, no hallucinations, and no delusions.  He was fully 
oriented and there was no evidence of cognitive impairment.  
The diagnosis was PTSD.  His GAF score was 60.  

At a personal hearing before the undersigned Veterans Law 
Judge in Washington, D.C., in October 2000, the veteran 
testified that he was shut off from people.  He was unable to 
talk to anyone about his problems or his experiences in 
Vietnam.  He did not show affection to his children or his 
spouse and he often became angry.  He used to have fights 
every day, but he was more laid back now because he was sick 
and he didn't want to get hurt.  He worked for many years 
with the railroad but he mostly worked by himself.  He was 
not able to get along with anyone.  He had difficulty 
sleeping and often experienced nightmares and night sweats.  
His spouse could no longer sleep with him because he kicked 
all the time.  He had difficulty concentrating and often 
forgot to do things.  He had not worked since 1996 when he 
retired from the railroad, primarily due to his AIDS.  He 
wanted to go back to work, but he was unable to function 
properly.  He tried some volunteer work but he wished to work 
full-time.  He lost time from work when he entered detox 
approximately 15 years ago.  He believed that his PTSD 
prevented him from working because he had trouble 
concentrating and got irritable.  He attended church two to 
three times per week and attended the PTSD group meetings.  
He had one friend who also served in Vietnam and sometimes 
they spoke on the phone.  He usually ran errands with his 
spouse but thought that he could do things on his own if he 
had too.  He was unable to drive an automobile because of a 
seizure disorder.  

The veteran's representative at the hearing argued that the 
veteran experienced many traumatic events during his tour of 
duty in Vietnam and then he returned to live in a very 
stressful environment in New York.  This triggered his PTSD 
from Vietnam.  At present, the veteran took medications to 
control his symptoms and was unemployed.  Prior to the 
hearing, he had asked the veteran to write down some comments 
in paragraph form.  The veteran held up a page with notes 
contained in the tracing of a hand.  

The veteran submitted additional evidence at the hearing with 
a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2000).  The evidence consisted of a copy of the statement 
prepared by his spouse in November 1998.  

II.  Analysis

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  At the hearing before the undersigned, information 
was elicited from the veteran concerning his treatment and 
what medical evidence might be available to support his 
claim.  In this case, all relevant evidence has been obtained 
by the RO, and the veteran has not identified
any unobtained evidence that might aid his claim.  
Accordingly, the Board now finds that VA's duties set forth 
in the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by Remanding this case back to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran is currently assigned a 30 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2000).  
The record shows that upon VA examinations in November 1998 
and October 1999, the veteran was diagnosed with PTSD as a 
result of his combat experiences in Vietnam.  The examiners 
noted that the veteran had been employed for 22 years with a 
railroad company and had retired two years prior due to 
medical problems related to AIDS.  The veteran complained of 
feeling isolated and withdrawn.  He had a short fuse and was 
often angry and depressed.  He had poor sleep and was unable 
to tolerate social situations.  He continued to experience 
nightmares and intrusive thoughts of his experiences in 
Vietnam.  His GAF scores were reported to be 51 and 60 
respectively.  On one occasion, a VA progress note, dated in 
September 1998, indicated that his GAF was 50.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The GAF score is 
probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences a flattened affect, impaired judgment and memory, 
or impaired thinking, he was found to suffer from typical 
PTSD symptoms, including intrusive thoughts, anxiety, 
difficulty falling asleep or staying asleep, and difficulty 
concentrating.  In addition, he had a history of angry 
outbursts; had few if any friends; and was socially isolated 
most of the time.  Based on these clinical assessments, and 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's PTSD meets the criteria for a 50 percent rating.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411.  The evidence 
does not show that the veteran suffers from suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; or an inability to establish and maintain 
effective relationships.  Although there appears to be 
friction in the veteran's household, he and his wife appear 
to have maintained a satisfactory relationship since their 
marriage in 1987.  According to his wife, he is loved by her 
and his family.  Moreover, his wife reported that while the 
veteran screams and is aggressive, he has not resorted to 
physical abuse.  Accordingly, the Board concludes that a 70 
percent or higher rating may not be assigned.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


